Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 1 of 10 PageID #: 9971



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

BECTON, DICKINSON AND COMPANY                    )
and CELLULAR RESEARCH, INC.,                     )
                                                 )
                       Plaintiffs,               )
                                                 )    C.A. No. 18-1800-RGA
        v.                                       )
                                                 )
1OX GENOMICS, INC.,                              )
                                                 )
                       Defendant.                )

                                     SCHEDULING ORDER


        This   5
               day of~ 1 9 , the Court having conducted an initial Rule 16(b) scheduling

conference pursuant t~ Lo~l Rule 16.l(b), and the parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

        IT IS ORDERED that:

        1.     Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l)

within 30 days of the date of this Order.

        2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before September 25,

2020.

        3.     Discovery.

                       a.       Discovery Cut Off. All discovery in this case shall be initiated so

that it will be completed on or before October 29, 2020.
Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 2 of 10 PageID #: 9972



                       b.     Document Production. Document production shall be substantially

complete by June 25, 2020.

                       C.      Requests for Admission. A maximum of 40 requests for admission

are permitted for each side, except for requests that are limited to the authentication of a

document.

                       d.     Interrogatories. A maximum of 25 interrogatories, including

contention interrogatories, are permitted for each side.

                       e.     Depositions.

                              1.      Limitation on Hours for Deposition Discovery. Each side

is limited to a total of 70 hours of taking testimony by deposition upon oral examination of party

fact witnesses, including 3O(b)(6) designees. Each side may additionally take up to a total of 21

hours"of deposition upon oral examination of non-party fact witnesses. The parties will meet and

confer regarding appropriate adjustments to these limits as necessary regarding the number of

non-party witnesses. Depositions of expert witnesses are not included in the above limits.

                              11.     Location of Depositions. Depositions shall take place at a

location convenient for the witnesses and acceptable to the parties. To the extent either party

seeks to depose a party witness who is located outside the United States, the witness will be

made available at a location within the United States that is convenient for the witness and

acceptable to the parties.

                       f.     Email discovery: The parties will delay search and production of

electronic mail ("Email Discovery"). If, at such time as the receiving party has reviewed the

contents of the producing party's primary document production, the receiving party determines

that Email Discovery may be required as to certain topics, the receiving party may notify the



                                                -2-
 Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 3 of 10 PageID #: 9973



producing party. Upon such determination, the producing party and receivi.ng party shall meet

and confer in good faith to identify reasonable mechanisms for narrowly tailored searches of or

for Email Discovery, including identification of custodians and search terms. Should the parties

be unable to reach an agreement on these issues, counsel will follow the dispute resolution

provisions of paragraph 3(h) below.

                       g.      The parties are continuing to meet and confer about an agreed

document production protocol. The parties will submit an agreed document production protocol

(or any disputes if the parties are unable to reach agreement) by June 27, 2019.

                       h.      Discovery Matters and Disputes Relating to Protective Orders.

Should counsel find they are unable to resolve a discovery matter or a dispute relating to a

protective order, the parties involved in the discovery matter or protective order dispute shall

contact the Court's Case Manager to schedule an in-person conference/argument. Unless

otherwise ordered, by no later than forty-eight hours prior to the conference/argument, excluding

weekends and holidays, the party seeking relief shall file with Court a letter, not to exceed three

pages, outlining the issues in dispute and its position on those issues. By no later than twenty-four

hours prior to the conference/argument, excluding weekends and holidays, any party opposing

the application for relief may file a letter, not to exceed three pages, outlining the party's reasons

for its opposition. Should any document(s) be filed under seal, a courtesy copy of the sealed

document(s) must be provided to the Court within one hour of e-filing the document(s).

       If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party's right to bring the dispute to the Court through the discovery

matters procedures set forth in this Order.




                                                -3-
    Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 4 of 10 PageID #: 9974



                        1.      Initial Discovery in Patent Litigation 1

                                1.     Within 30 days after the Rule 16 Conference and for each

Defendant, the Plaintiff shall specifically identify the accused products 2 and the asserted

patent(s) they allegedly infringe, and produce the file history for each asserted patent.

                                11.    Within 30 days after receipt of the above, each Defendant

shall produce to the Plaintiff the core technical documents related to the accused product(s),

including but not limited to operation manuals, product literature, schematics, and specifications.

                                111.   Within 30 days after receipt of the above, Plaintiff shall

produce to each Defendant an initial claim chart relating each accused product to the asserted

claims each product allegedly infringes. The parties shall also exchange limited information

sufficient to facilitate ADR.

                                1v.    Within 45 days after receipt of the above claim charts from

Plaintiffs, each Defendant shall produce to the Plaintiff its initial invalidity contentions for each

asserted claim, as well as the related invalidating references (e.g., publications, manuals and

patents).

                       J.       Document Production Accompanying Contentions. In connection

with the parties' obligations pursuant to Initial Discovery in Patent Litigation (see supra § 3(i)),

within 30 days after receipt of Plaintiffs initial claim charts relating each product to the asserted

claims that each product allegedly infringes (id.,§ 3(i)(iii)):




1
  As these disclosures are "initial," each party shall be permitted to supplement within the
meaning of the Delaware Default Standard For Discovery, Including Discovery of Electronically
Stored Information.
2
    For ease of reference, the word "product" encompasses accused methods and systems as well.


                                                 -4-
 Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 5 of 10 PageID #: 9975



                        1.    Plaintiffs shall produce (1) all agreements that it contends are

comparable to a license that would result from a hypothetical reasonable royalty negotiation, and

(2) all agreements that otherwise may be used to support Plaintiffs' damages case; and

Defendant shall produce documents sufficient to show the relevant sales, revenue, cost, and

profits for each accused product identified in Plaintiffs' initial claim chart(s) for any period of

alleged infringement.

                        11.   Within 30 days after receipt of Plaintiffs production of

agreements under (i) above, Defendant shall produce all agreements that may be used to support

Defendant's damages case.

       4.     Electronic Service. The parties stipulate that service of letters, discovery requests,

and other documents that are not required to be filed with the Court electronically may be made

via e-mail addressed to counsel of record. The parties consent to service by e-mail in accordance

with Fed. R. Civ. P. 5(b)(2)(E), and agree that Fed. R. Civ. P. 6(d) shall be used for purposes of

calculating due dates when service is made by email (i.e., three (3) days are added to period that

would have otherwise expired under Fed. R. Civ. P. 6(a)).

       5.     Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within 30 days from the date of this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 3(f) above.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the
               disclosure of information in this case, the Court does not intend to


                                               -5-
 Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 6 of 10 PageID #: 9976



               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this order who becomes subject to a motion to
               disclose another party's information designated as confidential
               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.

       6.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

       7.      Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

       8.      Claim Construction Issue Identification. On or before October 15, 2019, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

with the Court. On or before October 29, 2019 the parties shall exchange proposed claim

constructions for any term(s)/phrase(s) that were proposed only by the opposing party.

Subsequent to these exchanges, the parties will meet and confer to prepare a Joint Claim

Construction Chart to be filed no later than November 5, 2019. The parties' Joint Claim

Construction Chart, in Word or WordPerfect format, shall be e-mailed simultaneously with filing

to rga_civil@ded.uscourts.gov. The parties' Joint Claim Construction Chart should identify for

the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party's proposed

construction of the disputed claim language with citation(s) only to the intrinsic evidence in

support of their respective proposed constructions. A searchable electronic copy of the patent(s)



                                                -6-
 Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 7 of 10 PageID #: 9977



in issue as well as those portions of the intrinsic record relied upon shall be submitted with this

Joint Claim Construction Chart. In this joint submission, the parties shall not provide argument.

       9.      Claim Construction Briefing. The Plaintiffs shall serve, but not file, its opening

brief, not to exceed 20 pages, on December 13, 2019. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on January 23, 2020. The Plaintiffs shall serve, but not

file, its reply brief, not to exceed 20 pages, on February 6, 2020. The Defendant shall serve, but

not file, its sur-reply brief, not to exceed 10 pages, on February 20, 2020. No later than

February 26, 2020, the parties shall file a Joint Claim Construction Brief. The parties shall copy

and paste their unfiled briefs into one brief, with their positions on each claim term in sequential

order, in substantially the form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

I.     Agreed-Upon Constructions

II.    Disputed Constructions

       A.      [TERM 1]

               1.     Plaintiffs' Opening Position
               2.     Defendant's Answering Position
               3.     Plaintiffs' Reply Position
               4.     Defendant's Sur-Reply Position

       B.      [TERM 2]

               1.     Plaintiffs' Opening Position
               2.     Defendant's Answering Position
               3.     Plaintiffs' Reply Position
             · 4.     Defendant's Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an index, the parties shall

submit them in a Joint Appendix.




                                               -7-
 Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 8 of 10 PageID #: 9978



             10.   Hearing on Claim Construction. Beginning at   tJilrD .m. on March ~ , 2020,
the Court will hear argument on claim construction. Absent prior approval of the Court (which, if

it is sought, must be done so by joint letter submission no later than the date on which answering

claim construction briefs are due), the parties shall not present testimony at the argument, and the

argument shall not exceed a total of three hours equally divided between the parties.

             11.   Disclosure of Expert Testimony.

                   a.     Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

January 28, 2021. The supplemental disclosure to contradict or rebut evidence on the ·same

matter identified by another party is due on or before March 18, 2021. Reply expert reports from

the party with the initial burden of proof are due on or before April 22, 2021. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. Along

with the submissions of the expert reports, the parties shall advise of the dates and times of their
         L


experts' availability for deposition. Depositions of experts shall be completed on or before May

21, 2021.

                   b.     Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by motion

no later than the deadline for dispositive motions set forth herein, unless otherwise ordered by the

Court.

             12.   Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before June 17, 2021.

No case dispositive motion under Rule 56 may be filed more than ten days before the above date



                                                 -8-
 Case 1:18-cv-01800-RGA Document 30 Filed 05/09/19 Page 9 of 10 PageID #: 9979



without leave of the Court. Responsive briefs in opposition to any dispositive motions and any

Daubert motions shall be served and filed on or before July 29, 2021. Reply briefs in support of

any dispositive motions and any Daubert motions shall be served and filed before August 19,

2021.

        13.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7 .1.1.
                                       Oct--o\,e/
        14.    Pretrial Conference. On,Novemb~r J.2_, 2021, the Court will hold a Rule 16(e)

final pretrial conference in Court with counsel beginning at ~ '.OO   IA. .m. The parties shall file a

joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on

the third business day before the date of the final pretrial conference. Unless otherwise ordered

by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

preparation of the proposed joint final pretrial order.

        15.    Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three

page submission (and, if the moving party, a single one page reply). No separate briefing shall be

submitted on in limine requests, unless otherwise permitted by the Court.



                                                 -9-
'   . Case 1:18-cv-01800-RGA          Document 30 Filed 05/09/19 Page 10 of 10 PageID #: 9980



             16.    Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

     tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed

     voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

     forms no later than 5 p.m. on the third business day before the date of the final pretrial

     conference. The parties shall submit simultaneously with filing each of the foregoing four

     documents in Word or WordPerfect format to rga_~i
                                                    ·@ded.uscourts.gov.

             17.    Trial. This matter is scheduled for
                                                               s -day Jjury trial beginning at 9:30 a.m. on
     November _l_, 2021, with the subsequent trial days beginning at 9:30 a.m. Until the case is

     submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

     will be timed, as counsel will be allocated a total number of hours in which to present their

     respective cases.

             18.    ADR Process. This matter 1s referred to a magistrate judge to explore the

     possibility of alternative dispute resolution.




                                                      - 10 -
